Title: To James Madison from Mathew Carey, 3 October 1822
From: Carey, Mathew
To: Madison, James


                
                    Sir
                    Oct 3 1822
                
                By this day’s mail, I take the liberty of sending you a pamphlet on the policy that prevails in our intercourse with foreign nations—a policy which renders us hewers of wood and drawers of water to the manufacturing nations of Europe. We give the labour of 30, 40, or 50 farmers & or planters for that of one cotton manufacturer.
                The low price of the produce of the earth, & the glutted markets, the cause of that low price, prove that we have too many farmers & planters. And the enormous amt. of our importations of manufactures proves that we have too few manufacturers. Hinc illa lacryma. This is the true source of all embarrassments & difficulties—& the restoration of the equilibrium between the different classes of society can alone insure us the prosperity & happiness to which our inestimable advantages entitle us.
                
                Your name wd. be a tower of strength in any good cause—& if on a mature consideration of the subject, you think our policy radically wrong, it wd be worthy of your illustrious career to come forward, & proclaim the truth to aid the efforts of those who, however benevolent their views, & how ever salutary their policy find their efforts in vain, from the want of influence.
                In all the pains I have taken, & the great expense I have incurred in this important cause, I have never regarded myself as the advocate exclusively of the manufacturers—No—I have been equally pleading the cause of the farmers, planters & merchants—indeed of the nation at large. Very respectfully Your obt. hble servt
                
                    Mathew Carey
                
            